133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Corazon Sebollena ROMULO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 96-70934, Ayj-rwx-qle.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 10, 1997.**Decided Jan. 6, 1998.

ORDER*
Petition for Review of an Order of the Board of Immigration Appeals, No. Abf-sxv-eko;
Before:  BROWNING, PREGERSON and HAWKINS, Circuit Judges.


1
Based on the concession of counsel, we find that Romulo does not meet the statutory requirements for suspension of deportation.


2
PETITION DISMISSED.



**
 The panel finds this case appropriate for submission without argument pursuant to Fed.  R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3